824 F.2d 980
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Allen Lou STICKLES, Petitioner,v.VETERANS ADMINISTRATION, Respondent.
Appeal No. 87-3148.
United States Court of Appeals, Federal Circuit.
June 12, 1987.

Before FRIEDMAN, NEWMAN and BISSELL, Circuit Judges.
PER CURIAM.


1
The decision of the Merit Systems Protection Board, Docket No. HQ71218610012, dismissing, for lack of jurisdiction, the request of Stickles for review of an arbitrator's decision is affirmed on the basis of the Opinion and Order of the Board.  After reviewing the submissions of the parties, we find no basis under our statutorily prescribed scope of review for setting aside the Board's dismissal of the request for review.  5 U.S.C. Sec. 7703(c) (1982).